UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- X

GLENN JOHNSON,                                                                          12/23/19

                                           Plaintiff,
                                                                          18-CV-5623 (ALC)
                 -against-
                                                                          OPINION & ORDER
CITY OF NEW YORK, ET AL.,

                                           Defendants.


                                                                     X
ANDREW L. CARTER, JR., District Judge:

         Plaintiff Glenn Johnson brings this action,pra se, under 42 U.S.C. § 1983 against the City

of New York, the New York Police Department, and Detectives Jalin Bulding, Robert Rentas, and

Bryan Leote ( collectively, "Defendants") alleging false arrest, malicious prosecution, and

excessive force. For the reasons set forth below, Defendants' motion to dismiss as to the false

arrest and malicious prosecution claims is GRANTED. Defendants' motion to dismiss as to the

excessive force claims is DENIED, and Plaintiff is GRANTED leave to amend those claims.

                                               BACKGROUND

         The following facts are taken from allegations contained in the Second Amended

Complaint ("SAC"), ECF No. 13, and are presumed to be true for purposes of this motion.

         Plaintiff alleges that his neighbor's son broke his car windows on two occasions and that

Plaintiff was the victim of a robbery and gang assault, but that when he reported these crimes to

the NYPD, they failed to make an arrest. SAC at 4. Next, Plaintiff alleges that he was "roughed

up" by Detectives Bulding, Rentas, and Leote and that they placed him in tight handcuffs when

they arrested him. Id. Plaintiff also alleges that, after this arrest, he was wrongfully accused and

prosecuted for harassment in the second degree, attempted assault in the third degree, and "other
